DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
Claim 5 is objected to because an article, such as the word “the,” should be inserted before the term “tissue parameter” in line 5.
Claim 13 is objected to because a conjunction is missing before the phrase “the robotic arm moves the transducer in the direction orthogonal to the line to obtain the 3D image.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
It is unclear what structural features of the system are intended by “a diagnostic component and a therapeutic component” in line 2. It is unclear 
There is insufficient antecedent basis for “the ultrasound probe for diagnosis and therapy” in line 4. The ultrasound probe has not been set forth as being “for diagnosis and therapy.”
It is unclear whether “the processor running a program” in line 5 attempts to require that the processor is in an active state of “running a program,” thereby reciting a hybrid claim, which the Federal Circuit has held are indefinite under§ 112, second paragraph. See Rembrandt Data Techs., LP v. AOL, LLC, 641F.3d1331, 1339 (Fed. Cir. 2011) (holding apparatus claim reciting active transmitting step indefinite), or if the claim intends that the processor is “configured to
It is unclear what step is intended by “using the diagnostic component” in line 8. As explained above, it is unclear what the diagnostic component is. It is therefore unclear what would be entailed by “using” the component. For the purposes of examination, any imaging step will be interpreted as meeting the claim.
In lines 10 - 11, there is unclear or insufficient antecedent basis for “the depths of each of the ultrasound therapy foci.” Similarly, in the last line, there is unclear or insufficient antecedent basis for “each of the depths.” The claim has not set forth that a plurality of foci are to be applied, such that a plurality of “depths” would necessarily be present. In contrast, “determining how many ultrasound therapy foci to apply” reads on determining not to apply any foci, in which case, there would be no depth of a focus. Similarly, the claim reads on determining to apply only one focus, in which case there would be only a single focus, rather than a plurality of foci. For the purposes of examination, any determination to apply an ultrasound therapy focus and a depth thereof will be interpreted as meeting the claim. 
In the last two lines, it is unclear how the step of “applying the ultrasound therapy foci at each of the depths” would occur if it is determined in the step of “determining how many ultrasound therapy foci to apply” not to apply any foci or to apply only one focus. For the purposes of examination, any application of an ultrasound therapy focus will be interpreted as meeting the claim.
It is unclear what step is intended by “using the therapeutic component” in the last line. As explained above, it is unclear what the therapeutic component is, structurally. It is therefore unclear what would be entailed by “using” the component. For the purposes of examination, any application of an ultrasound therapy focus will be interpreted as meeting the claim.

	Claim 3 is indefinite because it is unclear what is intended by the claimed ‘uses’ by the diagnostic and therapeutic components. As explained above, it is unclear what the diagnostic and therapeutic components are, structurally. It is therefore unclear what would be entailed by ‘using’ the components. For the purposes of examination, any imaging will be interpreted as using a “diagnostic component” and any application of an ultrasound therapy focus will be interpreted as using a “therapeutic component”.

Claim 4 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the steps” in line 2.
It is unclear how “if the skin thickness at the each target point is greater than a predetermined defined minimum thickness, then performing the steps of determining and applying at the each target point” relates to the features of claim 1. Claim 1 has already required that the system performs, at each target point, the steps of determining and applying. It is unclear if this limitation attempts to require that the system repeats the steps of determining and applying that the system already performs 

Claim 5 is indefinite because it is unclear what step is intended by “using the diagnostic component”. As explained above, it is unclear what the diagnostic component is. It is therefore unclear what would be entailed by “using” the component. For the purposes of examination, any imaging step will be interpreted as meeting the claim.

Claim 8 is indefinite because there is insufficient antecedent basis for “the transducer.” 

Claim 8 is further indefinite because there is insufficient antecedent basis for “the steps of obtaining.” No plurality of “steps of obtaining” has been set forth. 

Claims 8 and 9 - 11 are further indefinite because it is unclear how the processor running the program further causes the system to move the transducer. The recited system has not been set forth as comprising any structures that are physically capable of performing the claimed function of moving the transducer. Examiner suggests amending the claim to clarify what structural component(s) is/are configured to 
 
Claim 11 is indefinite because it is unclear how the transducer moves within the probe. The recited system has not been set forth as comprising any structures that are physically capable of performing the claimed function of moving the transducer within the probe. Examiner suggests amending the claim to clarify what structural component(s) is/are configured to perform the claimed function of moving the transducer within the probe.

Claim 12 is indefinite because it is unclear how the transducer moves within the probe. The recited system has not been set forth as comprising any structures that are physically capable of performing the claimed function of moving the transducer within the probe. Examiner suggests amending the claim to clarify what structural component(s) is/are configured to perform the claimed function of moving the transducer within the probe.

Claim 12 is further indefinite because there is insufficient antecedent basis for “the direction orthogonal to the line.”

	Claim 14 is indefinite because it is unclear what is meant by “at least one of obtaining the image and applying the ultrasound therapy foci in a locked position and manually adjustable to change an orientation or position of the probe in an unlocked 

Claim 16 is indefinite for the following reasons:
It is unclear what is intended by “the diagnostic component is used …” As explained above, it is unclear what the diagnostic component is. It is therefore unclear what would be entailed by ‘using’ the component. For the purposes of examination, any imaging step will be interpreted as meeting the claim.
There is insufficient antecedent basis for “the step of applying the ultrasound therapy foci to correct for body movements”. The step of applying the ultrasound therapy foci has not been set forth as being “to correct for body movements.”
It is unclear what structural feature of the system is intended. The claim does not recite a structural feature of the system or a material modification of a previously recited structural feature. It is unclear if the claim merely recites an intended use or if the claim further limits the subject matter of claim 1. For the purposes of examination, any imaging step during a step of applying the ultrasound therapy will be interpreted as meeting the claim.

Claim 19 is indefinite because it is unclear what step is intended by “using an acoustic radiation force (ARF) mode of the diagnostic component”. As explained above, it is unclear what the diagnostic component is. It is therefore unclear what would be entailed by using’ the component. For the purposes of examination, any application of ARF imaging will be interpreted as meeting the claim.

Claim 20 is indefinite for the following reasons: 
The term "low absorption" is a relative term which renders the claim indefinite.  The term "low absorption" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, those in the art would not understand what degree of absorption constitutes an absorption that is “low” versus an absorption that is medium or high. 
The term "high ultrasound intensity" is a relative term which renders the claim indefinite.  The term "high ultrasound intensity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, those in the art would not understand what degree of ultrasound intensity constitutes an ultrasound intensity that is “high” versus an ultrasound intensity that is medium or low. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, from which claim 4 depends, requires that the system performs, at each target point, the steps of determining and applying (last paragraph). Claim 4 recites “if the skin thickness at the each target point is not greater than a predetermined minimum thickness, then not performing the steps of determining and applying at the each target point.” By setting forth that the system does not perform the steps of determining and applying at each target point (as recited in claim 1), claim 4 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 20 reads on a human organism because it recites that the acoustic standoff is in an active state of “providing acoustic contact to a region of a multi-curved skin surface,” therefore requiring the skin surface as a component of the claimed system. Examiner suggests amending the claim to recite that the acoustic standoff is “configured to” provide the acoustic contact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6 - 9, 13, 15 - 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthe et al. (US 2015/0088040, hereinafter “Barthe”). 
Regarding claim 1, Barthe shows a system (treatment system 100, [0024] and fig. 1) that is capable of being used to treat wrinkles and rejuvenate skin on a human body. The system comprises an ultrasound probe that is capable of both diagnosis and therapy (imaging/therapy probe with acoustic coupling 104, [0024] and fig. 1). The system also comprises a processor configured to run a program stored in memory (control system 102, [0024] and fig. 1). The processor is configured to obtain an image of a depth of the skin in a region of interest on the skin (imaging of region of interest 106, [0025] and fig. 1; imaging region of interest 202, [0027] and fig. 2A; imaging/monitoring, [0029]; superficial layer, such as, for example the epidermis and/or dermis, subcutaneous fat, and/or muscle, [0030]; [0035]; images of monitoring results 250, [0036]). For each point in a plurality of target points in the region of interest, the processor is configured to determine an ultrasound therapy focus and a depth thereof (aim regions of ablation within a treatment zone, [0008]; delivering ultrasound energy at a depth and distribution to achieve the desired therapeutic effect, [0025], [0027]; changing the focal depth, [0031]; treatment depth 220, [0033]; treatment parameters include depth and distribution, [0034]; variable depth devices, [0058]; electronic focus can be suitably moved along various depth positions, [0063]; focus on the treatment region at a certain depth, [0066]; image a region of interest in order to plan a treatment protocol, [0073]; planning a treatment protocol, [0075]; [0081] and fig. 13B). The processor also causes the probe to apply the ultrasound therapy focus at the depth ([0025]; [0027]; [0072]). 
Barthe is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 2, Barthe discloses the claimed invention substantially as noted above. Barthe further shows that the probe comprises single ultrasound transducer array that is configured to be used by for both the imaging and the therapy (combined dual-mode imaging/therapy transducer, [0024]). 
Regarding claim 3, Barthe discloses the claimed invention substantially as noted above. Further, the ultrasound probe of Barthe is at least physically capable of transmitting ultrasound at the claimed frequencies and therefore meets the structural requirements of claim 3. 
Regarding claim 6, Barthe discloses the claimed invention substantially as noted above. Barthe further shows that the image is a 3D image of the depth in the region of interest (three-dimensional imaging, [0067], [0068], ).
Regarding claim 7, Barthe discloses the claimed invention substantially as noted above. Barthe further shows that the image is a 2D image of the depth obtained along a line in the region of interest (two-dimensional imaging 222 of ROI 202, [0030] and fig. 2A).
Regarding claim 8, Barthe discloses the claimed invention substantially as noted above. Barthe further shows the probe comprises a transducer that is moved by the system in a direction orthogonal to the line (movement in one, two or three-dimensions, or along any path, [0063]; transducer probe 204 moved 1328 to enlarge the treatment zone, [0080] and fig. 13A). A plurality of 2D images is obtained along additional lines (slices from different image planes, [0068]). The images are at least physically capable of being combined to form a 3D image of the region of interest.
Barthe is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 9, Barthe discloses the claimed invention substantially as noted above. Barthe further shows that the steps of determining and applying are performed for each of the 2D images before a successive one of the 2D images is obtained (treating a volume, [0063]; provide therapeutic heating to the volumetric region, [0068]).
Regarding claim 13, Barthe discloses the claimed invention substantially as noted above. Barthe further shows a robotic arm on which the probe is mounted, the robotic arm capable of positioning and orienting the probe (robotic arm mechanisms, [0063]). The robotic arm is at least physically capable of moving the transducer in the direction orthogonal to the line to obtain the 3D image, and therefore meets the claim. 
Regarding claim 15, Barthe discloses the claimed invention substantially as noted above. Barthe further shows robotic arm on which the probe is mounted, the robotic arm capable of positioning and orienting the probe (robotic arm mechanisms, [0063]), wherein the robotic arm moves the transducer for at least one of obtaining the image and applying the ultrasound therapy focus.
Regarding claim 16, Barthe discloses the claimed invention substantially as noted above. Barthe further shows imaging during the application of the ultrasound therapy (monitoring the treatment area during therapy, [0025] - [0027]). The imaging is interpreted as being intended to correct for body movements or is at least capable of being intended to correct for body movements.
Barthe is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 20, Barthe discloses the claimed invention substantially as noted above. Barthe further shows that the probe includes an acoustic standoff (standoff 806, [0062] and figs. 8A; standoff 1024, [0064]). The standoff is at least physically capable of providing acoustic contact to a region of a multi-curved skin surface with low absorption so that a high ultrasound intensity is obtained in a subcutaneous focus region, and therefore meets the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe in view of Knowlton (US 2004/0210214, of record).
Regarding claim 4, Barthe discloses the claimed invention substantially as noted above. Barthe further shows performing the steps of determining and applying at the each target point, as discussed above in the art rejection of claim 1. 
Barthe fails to show that the application of therapy is based on skin thickness.
(titrate treatment for areas having differences in skin thickness, [0208]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Barthe’s invention to have the application of therapy be based on skin thickness, as taught by Knowlton, in order to avoid pain or damage to thin tissue.
The combined invention of Barthe and Knowlton is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe in view of Flyash et al.  (US 2015/0328474, hereinafter “Flyash”).
Regarding claim 5, Barthe discloses the claimed invention substantially as noted above. Barthe further shows performing, during the step of applying, measuring variations in a tissue parameter at the location of the ultrasound therapy focus and adjusting the application based on the measuring (monitor the temperature profile or other tissue parameters and suitably adjust the spatial and/or temporal characteristics and energy levels of the ultrasound therapy transducer, [0036]).
Barthe is not specific to the adjusting the application based on the measuring comprising ceasing the application when the variations in the tissue parameter meet a predetermined value.
(shut down energy supply when the rate of temperature increase or change is too fast or when the absolute temperature measured exceeds the preset limit, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Barthe’s invention to have the adjusting the application based on the measuring comprise ceasing the application when the variations in the tissue parameter meet a predetermined value, as taught by Flyash, in order to ensure that the tissue parameter is maintained within safe and effective limits. 
The combined invention of Barthe and Flyash is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 17, the combined invention of Barthe and Flyash discloses the claimed invention substantially as noted above. Barthe further shows that the variations in the tissue parameter include changes in an elastic stiffness of the tissue (monitoring mechanical properties such as stiffness and strain, [0036]).
Regarding claim 18, the combined invention of Barthe and Flyash discloses the claimed invention substantially as noted above. Barthe further shows that the variations in the tissue parameter include changes in an optical property of the tissue (treatment monitoring methods based on video, [0036]).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe in view of Ebbini et al. (US 2013/0144165, hereinafter “Ebbini”).
Regarding claim 10, Barthe discloses the claimed invention substantially as noted above. 
Barthe is not specific to the steps of determining and applying being performed for each of the 2D images before a successive one of the 2D images is obtained.
Ebbini discloses a dual mode ultrasound transducer and control of delivery of ultrasound therapy. Ebbini teaches determining and applying for each of plural images before a successive one of the images is obtained (generating control image data based on imaging signals during and/or following delivery of each therapy burst of a plurality of sequential therapy bursts, [0020]; imaging following delivery of each therapy burst of a plurality of sequential therapy bursts, [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Barthe’s invention to have the steps of determining and applying be performed for each of the images before a successive one of the images is obtained, as taught by Ebbini, in order to use each image as feedback to generate therapy signals to control delivery of a subsequent therapy burst, as suggested by Ebbini ([0020]; [0047]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe in view of Barthe et al.  (US 2012/0016239, hereinafter “Barthe ‘239”).
Regarding claims 11 and 12, Barthe discloses the claimed invention substantially as noted above. 

Barthe ‘239 discloses systems for cosmetic treatment. Barthe ‘239 teaches a transducer that moves within a probe (movement mechanism operable to move the ultrasound transducer within the transducer module, [0009], [0077] - [0080]; motion mechanism 400, [0108] and fig. 7; [0111] - [0112]; [0174]; [0224]) in a direction orthogonal to a line. The movement is interpreted as being intended to, or is at least physically capable of being used to obtain a plurality of 2D images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Barthe’s invention to have the transducer move within the probe in the direction orthogonal to the line to obtain the plurality of 2D images, as taught by Barthe ‘239, in order to effectively position the transducer relative to treatment lines that are automatically selected by the movement mechanism, as suggested by Barthe ‘239 ([0005]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe in view of Angelsen (US 2014/0135681).
Regarding claim 14, Barthe discloses the claimed invention substantially as noted above. 
Barthe is not specific to a holding fixture that is capable of maintaining the probe at a fixed position.
Angelsen discloses ultrasound mediated drug delivery. Angelsen teaches a holding fixture that is capable of maintaining the probe at a fixed position (holder mechanism that allows fixation of a selected array position in relation to the patient, [0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Barthe’s invention to include a holding fixture that is capable of maintaining the probe at a fixed position, as taught by Angelsen, in order to allow the probe to be fixed at a selected array position in relation to the patient, as suggested by Angelsen ([0090]).
The combined invention of Barthe and Angelsen is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe and Flyash as applied to claim 17 above, and further in view of Cai (US 2008/0097207).
Regarding claim 18, the combined invention of Barthe and Flyash discloses the claimed invention substantially as noted above. 
Barthe does not discuss whether or not the elastic stiffness is measured using acoustic radiation force (ARF) to displace the skin. 
 ([0010]; ARFI detects the tissue response or strain to the release of the acoustic pressure, [0017]; ARFI images to track the displacement-time curve or strain associated with the release of the stress, [0028]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Barthe and Flyash to have the elastic stiffness be measured using ARF, as taught by Cai, in order to provide conventional, suitable components and techniques necessary for Barthe’s system to achieve Barthe’s intended purpose of monitoring the tissue’s mechanical properties (see Barthe: [0036]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slayton et al. (US 2016/0332006) discloses motion mechanisms for transducer modules. Slayton et al. teach that ‘ultrasound energy can be configured in a "lawnmower" type fashion to evenly ablate a treatment region to provide a substantially planar surface at a depth in subcutaneous tissue’ ([0066]). Slayton et al. further teach varying spatial positions and depths of lesions in a region of interest ([0068] - [0070] and figs. 15 - 17). These teachings are deemed pertinent to applicant’s disclosure of locations of energy depositions in tissue in relation to instant fig. 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793